Citation Nr: 0531598	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative recurrent left (non-dominant) shoulder dislocation 
with degenerative joint disease.

2.  Entitlement to service connection for a bilateral wrist 
condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for 
impetigo of the face with pseudosycosis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was most recently remanded in 
October 2004 and now returns to the Board for appellate 
review.

The Board notes that a rating decision issued in July 1995 
denied entitlement to a rating in excess of 20 percent for 
service-connected left shoulder disability.  However, in a 
February 1999 rating decision, the veteran was granted an 
increased rating, to 30 percent, for such disability, 
effective March 23, 1995.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the benefit sought on 
appeal has not been fully granted, and since the veteran did 
not withdraw his claim of entitlement to a higher rating for 
his service-connected left shoulder disability, the matter 
remains before the Board for appellate review.

The Board observes that in communications dated in May 2002 
and June 2002, as well as at his March 2004 Board hearing, 
the veteran claimed entitlement to service connection for a 
left hip condition as secondary to his service-connected 
post-operative recurrent left (non-dominant) shoulder 
dislocation with degenerative joint disease.  Also at the 
veteran's Board hearing, his representative claimed service 
connection for depression.  Such issues are referred to the 
RO for appropriate action.

The issues of entitlement to service connection for a 
bilateral wrist condition and PTSD and entitlement to a 
rating in excess of 10 percent for impetigo of the face with 
pseudosycosis barbae are remanded.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Post-operative recurrent left (non-dominant) shoulder 
dislocation with degenerative joint disease is manifested by 
probable ankylosis of the glenohumeral joint with abduction 
limited to approximately 25 degrees and objective evidence of 
additional functional impairment as a result of weakened 
movement, excessive fatigability, flare-ups, and pain.  


CONCLUSION OF LAW

Manifestations of the veteran's post-operative recurrent left 
(non-dominant) shoulder dislocation with degenerative joint 
disease more closely approximate the criteria for a 40 
percent rating than a 30 percent rating; therefore, a 40 
percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5203-5201, 5200 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his original increased rating claim in 
March 1995 and the RO's initial unfavorable decision was 
issued in July 1995, prior to the enactment of the VCAA.  In 
Pelegrini II, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2005) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, the veteran was provided with remedial notice of the 
VCAA provisions in June 2001 and November 2004 letters and, 
thereafter, his increased rating claim was readjudicated in 
October 2002 and June 2005 supplemental statements of the 
case prior to Board review of the merits. 

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  While the June 2001 letter only 
contained the provisions governing service connection, the 
November 2004 letter informed the veteran that, to establish 
entitlement to an increased rating, the evidence must show 
that his service-connected disability had gotten worse.  The 
veteran was specifically advised to submit recent, preferably 
within the past twelve months, medical records.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
June 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The 
November 2004 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The November 2004 letter also notified the 
veteran that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The June 2001 letter informed the veteran that he 
should provide identifying information for any person or 
facility that may have records relevant to his claim.  The 
November 2004 letter indicated that the veteran must provide 
enough information about his records so they can be obtained 
from the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  As 
indicated previously, such letter also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The November 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claim, to inform VA, and, 
if he had any evidence in his possession that pertained to 
his claim, to send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran was provided with VA examinations in June 1995, April 
1996, August 1998, September 2000, and December 2004 in order 
to adjudicate his increased rating claim.  Thus, the Board 
concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

The veteran is service-connected for residuals of post-
operative recurrent left (non-dominant) shoulder dislocation 
with degenerative joint disease, evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5203-5201.  (38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)  At his 
March 2004 Board hearing, the veteran contended that his left 
shoulder grinded and dislocated.  He stated that he 
experienced recurrent dislocations and his left arm was 
weaker and painful.  The veteran indicated that he felt as 
though his whole left arm was paralyzed and that he had 
numbness in his hand.  He further testified that he could not 
lift his arm halfway to his shoulder and could not lift any 
objects.  Also at such hearing, the veteran's wife, a 
registered nurse, stated that the veteran's biggest shoulder 
disability was the constant pain.  She reiterated that the 
veteran had circulation problems and numbness.  As such, the 
veteran contends that he is entitled to a rating in excess of 
30 percent for his service-connected left shoulder 
disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2005).  The Board observes that the medical 
evidence of record reflects that the veteran is right hand 
dominant and, as such, ratings pertinent to the minor/non-
dominant side are applicable as the veteran's disability 
affects his left shoulder.

Under Diagnostic Code 5200 intermediate, between favorable 
and unfavorable, ankylosis of scapulohumeral articulation of 
the minor/non-dominant shoulder warrants a 30 percent rating.  
Unfavorable ankylosis of scapulohumeral articulation of the 
minor/non-dominant shoulder with abduction limited to 25 
degrees from the side warrants a 40 percent rating.  The Note 
to Diagnostic Code 5200 states that the scapula and humerus 
move as one piece. 

Under Diagnostic Code 5201, limitation of motion of the non-
dominant/minor arm to 25 degrees from the side warrants a 30 
percent rating.

Under Diagnostic Code 5202, fibrous union of the humerus of 
the minor/non-dominant arm warrants a 40 percent rating.  
Nonunion (false flail joint) of the humerus of the minor/non-
dominant arm warrants a 50 percent rating.  Loss of head 
(flail shoulder) of the minor/non-dominant arm warrants a 70 
percent rating.  

Diagnostic Code 5203 provides a maximum schedular rating of 
20 percent for impairment of the clavicle or scapula.  Such 
Diagnostic Code also allows that impairment of the clavicle 
or scapula may be rated on impairment of function of 
contiguous joint.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left shoulder disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Upon review of the evidence of record, the veteran's service-
connected left shoulder disability is manifested by probable 
ankylosis of the glenohumeral joint with abduction limited to 
approximately 25 degrees and objective evidence of additional 
functional impairment as a result of weakened movement, 
excessive fatigability, flare-ups, and pain.  

A March 1995 VA treatment record reflects complaints of 
bilateral shoulder pain.  Active range of left shoulder 
flexion was 75 degrees, abduction was 60 degrees, and 
external and internal rotation were 60 degrees.  The veteran 
reported difficulty with activities of daily living and 
complained of constant pain with all shoulder motions, 
greater on the left.  It was noted that the veteran had a 
history of chronic dislocations of the left shoulder and had 
fracture dislocation of the left scapula in 1967.  It was 
recorded that X-rays from January 1995 showed osteoarthritis 
of the glenohumeral joint, superior riding of the left 
humerus.  There was also significant anterior bone from his 
previous anterior stabilizing bone graft iliac crest.  A 
subsequent, undated record reflects that the veteran had been 
given a steroid injection for his left shoulder pain, but 
reported that did not have significant improvement.  The 
veteran stated that his shoulder continued to bother him all 
of the time, especially in the mornings.  Upon examination, 
the veteran had 90 degrees of forward flexion and 80 degrees 
of abduction.  External and internal rotation were 60 
degrees.  The physician noted that the veteran's subjective 
complaints appeared to be greater than his objective 
complaints, although he did have significant crepitus through 
his shoulder joints.  There was no evidence of deltoid 
atrophy, but there was some supraspinatus and infraspinatus 
atrophy.  

At a June 1995 VA examination, the veteran stated that his 
left shoulder dislocated frequently and he took medication 
for the pain.  Upon physical examination of the left 
shoulder, surgical scars were noted.  There was no 
tenderness, deformity, or atrophy.  The veteran had range of 
motion with pain.  Flexion was to 135 degrees, abduction was 
to 120 degrees, external rotation was to 80 degrees, and 
internal rotation was to 70 degrees.  He was unable to touch 
the tip of his spinous processes.  The examiner diagnosed 
status post-operative times three left shoulder with history 
of recurrent dislocations and degenerative joint disease. 

An April 1996 VA examination reflects complaints of pain and 
limited motion.  He indicated that the pain was in the 
acromioclavicular area.  Since he was paraplegic and confined 
to a wheelchair, he found that his left shoulder injury had 
been magnified.  Upon examination, the veteran's left 
shoulder had a large scar extending to the deltoid from the 
arthrotomy.  He was unable to adduct his left shoulder quite 
to the horizontal, lacking about 15 degrees.  The internal 
and external rotation were limited to approximately 20 
degrees.  Such was accompanied by crepitus felt at the 
glenoid articulation and was limited by pain.  The veteran 
had adequate strength in the biceps/triceps area.  The 
impression was status-post surgery to the left shoulder times 
two and traumatic and degenerative arthritis limiting the use 
of the left shoulder.  The examiner noted that the veteran's 
disability involving the left shoulder was magnified by his 
paraplegia and confinement to a wheelchair and the additional 
burden put on his upper extremities.

A January 1998 VA record shows that the veteran had a scar on 
the anterior aspect of his left shoulder and had tenderness 
of the shoulder.  A January 1998 X-ray showed old Hill-Sachs 
and Bankart deformities and moderate/marked degenerative 
changes of the glenohumeral joint.  It was noted that the 
findings were not changed since prior examination in January 
1996.  At such time, the veteran complained of left shoulder 
pain.  It was noted that range of motion was unable to be 
formally assessed due to the veteran's agitation.  He had 
severely limited left shoulder motion with flexion, 
abduction, internal rotation, and external rotation.  The 
veteran had moderate crepitus in the left shoulder greatest 
with external rotation. Strength in the left shoulder was 
less than 3 in all motions, limited by pain.  The left 
shoulder was also severely tender in the superior/lateral 
area.  

A February 1998 VA record reflects that a X-ray of the 
veteran's left shoulder revealed sternal wires and 
degenerative changes involving the left glenohumeral joint 
with loss of joint space and osteophyte formation.  It was 
noted that the veteran complained of pain in the left 
shoulder and stated that such gave out during transfers, 
resulting in falls.  He also reported difficulty with 
dressing due to decreased flexibility in shoulder pain.  
Objectively, it was noted that the X-rays showed severe 
degenerative joint disease of the left shoulder.  The veteran 
had minimal resistance into shoulder and flexion, abduction, 
external rotation, and internal rotation were limited by 
pain.  Range of motion was noted to be grossly less than 90 
degrees of flexion and abduction.  Internal and external 
rotation were approximately 45 degrees.  The veteran was 
hypersensitive at the top of the shoulder.  

An April 1998 discharge summary from Good Samaritan Hospital, 
where the veteran was admitted for unrelated complaints, 
reflects that the veteran had bilateral shoulder pain 
associated with transfers from his wheelchair.  

VA treatment records dated in May 1998 reflect bilateral 
shoulder pain.  A May 1998 physical therapy note reflects 
that the veteran had continued shoulder issues, such as 
limited range of motion due to pain and difficulty with all 
activities of daily living due to shoulder pain and inability 
to take resistance in the left upper extremity.  It was noted 
that the veteran's signs and symptoms were consistent with 
tendonitis/impingement syndrome of the left upper extremity.  
At the present time the veteran's functional mobility (i.e. 
transfers) were marginal.  Due to increased weight and 
shoulder pain, the veteran was unable to obtain suitable lift 
to clear the surface.  

Upon admission to Fremont Hospital in June 1998 for unrelated 
complaints, it was noted that the veteran complained of left 
shoulder pain on movement for the prior few weeks.  Upon 
physical examination of his musculoskeletal system, it was 
noted that the veteran had tenderness on the anterior aspect 
of the left shoulder on palpation.  The impression was 
bursitis of the left shoulder.

An August 1998 VA examination reflects that the veteran 
complained of chronic pain in the left shoulder and when he 
is at rest, his pain is 6 out of 10 on the pain scale.  When 
he does any activities using the left shoulder, the pain 
increased to a 7 or 8.  The veteran had frequent flare-ups 
and recurrent dislocation with any movements.  Since he was 
paraplegic, he had to use his shoulders for most activities.  
The veteran had problems with dressing, putting on his shirt 
and pants, because, with the left shoulder, he could not do 
overhead activities at all.  The veteran had difficulty 
manipulating and managing his manual wheelchair.  He stated 
that his upper body function was also impaired because of 
left shoulder limitations.  The veteran had difficulty 
transferring from his wheelchair to the bed and bed mobility 
was painful due to left shoulder pain and dislocation

Upon physical examination of the veteran's left shoulder, 
range of motion was severely restricted.  Flexion was about 
40 degrees, extension was 20 degrees, and abduction was 40 
degrees.  The examiner observed that, with 40 degree 
movement, there was a popping and grinding noise heard.  
Dislocation was seen and the pain increased.  Muscle strength 
testing was impossible, but the veteran could not sustain ad 
raise the shoulder for more than two seconds at the angle of 
50 degrees.  The veteran claimed that there was increased 
pain when he attempted to use the arm.  He could not use it 
repeatedly.  The examiner observed that when the veteran 
moved his wheelchair, he mainly used his right shoulder and 
arm.  There was atrophy of the left shoulder girdle muscle.  
In the winter months, the veteran had increased pain and 
fatigue over the left shoulder.  The examiner estimated that 
range of motion would be further impaired in abduction to 
about 25 to 30 degrees and in the cold months, there was more 
pain.  Strength testing was pain-limited due to the 
dislocation.  Flexion and abduction were 4-.  Even elbow 
flexion and extension was pain-limited testing.

Regarding the DeLuca factors, the examiner stated that range 
of motion was severely restricted.  Speed of excursion was 
severely restricted.  Strength was pain-limited on the left 
shoulder girdle muscles.  Coordination was impaired.  
Endurance for using the left arm was impaired for range as 
well as functional skills.  In this case, especially with a 
paraplegic, arm activity was extremely important and such was 
limited for most activities of daily living.  

The veteran stated that in February 1998, he was pushed over 
in his wheelchair and experienced increased shoulder pain.  
X-rays at that time showed sternal wires and degenerative 
changes involving the left glenohumeral joint with loss of 
joint space and osteophyte formation.  

The examiner diagnosed recurrent left shoulder dislocation, 
degenerative joint disease of the left glenohumeral joint.  
It was noted that impaired motion, strength, coordination, 
endurance, and speed of movement over the left shoulder 
further limited the veteran's activities of daily living.

At a September 2000 VA examination, the veteran complained of 
constant pain in the left shoulder and rated it as a 7 out of 
10 on the pain scale.  He also occasionally complained of a 
pins and needles sensation in the shoulder.  Due to his 
paraplegia, the veteran's left shoulder condition was further 
exacerbated by the fact that transferring from his wheelchair 
to the bed caused extra strain on his shoulders and wrists.  
It was noted that the veteran was being treated with Vioxx 
and Celebrex
The veteran stated that his pain was sharp in nature and was 
precipitated or made worse by cold and increased activity.  
The veteran fed himself and dressed with assistance.  The 
examiner noted that the veteran had difficulty transferring 
from his wheelchair with severe pain in his left shoulder 
with chronic dislocation or subluxation.  Such occurred three 
to four times a week and caused severe pain in the shoulder.  
The veteran reported having osteoarthritis in the left 
shoulder.  It was noted that the veteran had been unable to 
work for the last several years due to his condition.  The 
examiner indicated that the veteran was right hand dominant 
and wrote, ate, and combed his hair with his right hand.

Upon physical examination, the veteran's left shoulder had a 
healed surgical scar and there was no apparent atrophy of the 
muscle.  There was tenderness to palpation over the 
acromioclavicular joint.  Left shoulder had forward flexion 
to 80 degrees.  Internal and external rotation were 45 
degrees.  Abduction was 50 degrees and adduction was 40 
degrees.  It was noted that performing range of motion 
testing was difficult as the veteran appeared to be in so 
much pain and was hunched over in his wheelchair, unable to 
straighten up very well.  There was significant guarding of 
both shoulders, greater on the left.  There was also 
significant crepitus and grinding of both shoulders, greater 
on the left.  X-rays of the left shoulder revealed that 
alignment of the bones was normal.  There was a well-
circumscribed calcific density near the inferior aspect of 
the glenoid, which could represent an old fracture.  There 
was no evidence of an acute fracture or dislocation.  A 
November 2000 addendum noted that the glenohumeral joint 
space was not well seen.  There was no evidence of any 
degenerative changes and the left subacromial space was 
slightly decreased.  The examiner diagnosed recurrent left 
shoulder dislocation with degenerative joint disease.  It was 
noted that the veteran had bilateral shoulder pain secondary 
to recurrent strain placed on the joints for wheelchair 
transfers due to the veteran's paraplegic state and obesity. 

An August 2001 VA treatment record shows an assessment of 
bilateral shoulder pain.  A January 2002 VA physical therapy 
record reflects that the veteran had a medical history of 
chronic left shoulder dislocations with three surgeries.  The 
veteran indicated that he was having trouble with his 
shoulder snapping, popping, and causing pain.  He stated that 
he was having more trouble propelling his manual wheelchair 
and would like a power wheelchair to use.  

A December 2004 VA examination reveals that the veteran had a 
total of three surgical procedures performed for recurrent 
dislocation of his left shoulder, with the last one performed 
in 1981.  He had problems with his left shoulder since that 
time.  The examiner noted that, upon review of the veteran's 
medical records, the veteran had degenerative arthritis of 
the left glenohumeral joint.  His condition had been 
aggravated by progressive limitations and motion, i.e., a 
basically frozen shoulder.  The examiner indicated that there 
was no impairment of the humerus manifested by fibrous union, 
non-union, or loss of the head of the humerus.  The veteran's 
left shoulder could be passively abducted and passively 
flexed to, at most, 25 degrees.  There was no active flexion 
or abduction beyond 10 degrees.  There was no evidence of 
scapular humeral ankylosis.  The limitation of motion was in 
the glenohumeral joint itself.  The examiner observed that 
the veteran's left shoulder motion was limited by pain and, 
to a lesser extent, probably ankylosis of the glenohumeral 
joint.  The examiner stated that the veteran basically had a 
frozen shoulder and capsulitis.  As noted previously, the 
veteran had degenerative joint disease of the glenohumeral 
joint.  The veteran's left arm exhibited weakened movement 
and some excessive fatigability; however, pain was the 
primary limiting factor in the veteran's disability.  
Incoordination was not a factor.  The examiner indicated that 
pain significantly limited functional ability on a fairly 
constant basis.  The veteran had flare-ups as well as 
constant pain in his left shoulder.  The examiner found that 
the veteran had no passive external rotation beyond 15 
degrees, although he was able to internally rotate the left 
shoulder to 45 degrees.  The examiner reiterated that there 
was no active or passive abduction or flexion of the left 
shoulder beyond 25 degrees. 

A May 2005 VA physical therapy record shows that, 
objectively, the veteran's left shoulder flexion was about 80 
degrees.  The assessment indicated that the veteran had 
functional strength in his bilateral upper extremities.  

The Board notes that the veteran is rated under Diagnostic 
Code 5203-5201.  As indicated previously, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  Under 
Diagnostic Code 5203, the veteran's left shoulder disability 
has been rated on impairment of function of the contiguous 
joint and, as such, is currently assigned a 30 percent rating 
under Diagnostic Code 5201 for limitation of motion of his 
minor/non-dominant arm to 25 degrees from the side.  A 30 
percent evaluation is the maximum evaluation assigned for 
limitation of arm motion of the minor arm under Diagnostic 
Code 5201.  As such, the Board has considered with the 
veteran is entitled to a rating in excess of 30 percent under 
an alternate diagnostic code governing disabilities of the 
shoulder and arm.

The Board finds that the veteran is entitled to a 40 percent 
evaluation under Diagnostic Code 5200 as his left shoulder 
manifestations of probable ankylosis of the glenohumeral 
joint with abduction limited to approximately 25 degrees and 
objective evidence of additional functional impairment as a 
result of weakened movement, excessive fatigability, flare-
ups, and pain more nearly approximate such an evaluation.  
While Diagnostic Code 5200 pertains to ankylosis of 
scapulohumeral articulation and, at the veteran's December 
2004 VA examination, there was no evidence of ankylosis of 
such joint; the Board finds that, by analogy, the veteran is 
entitled to a 40 percent evaluation as the objective medical 
evidence demonstrates that he has probable ankylosis of the 
glenohumeral joint and, as defined by the December 2004 VA 
examiner, basically a frozen shoulder.  Furthermore, at such 
examination, the veteran had no active or passive abduction 
or flexion of the left shoulder beyond 25 degrees.  The Board 
does note, however, that other medical records reflect a 
greater range of left shoulder motion, to include March 1995, 
February 1998, and May 2005 treatment notes as well as June 
1995, April 1996, August 1998, and September 2000 VA 
examinations.  Even so, such records also show that the 
veteran had additional functional impairment as a result of 
weakened movement, excessive fatigability, flare-ups, and 
pain.  Specifically, at his August 1998 VA examination, it 
was observed that the veteran's speed of excursion was 
severely restricted and his coordination and endurance were 
impaired.  Also, the December 2004 VA examiner noted that the 
veteran's left arm exhibited weakened movement and some 
excessive fatigability, but indicated that pain significantly 
limited functional ability on a fairly constant basis.  See 
DeLuca, supra.  Moreover, as demonstrated by May 1998 and 
January 2002 treatment records and August 1998 and September 
2000 VA examinations, the veteran's left shoulder symptoms 
have led to increased difficulty with activities of daily 
living, to include dressing himself, handling a manual 
wheelchair, and transferring from his wheelchair.  Id.  As 
such, the Board finds that the veteran's probable ankylosis 
of the glenohumeral joint with abduction limited to 
approximately 25 degrees in combination with objective 
evidence of additional functional impairment resulting in 
increased difficulty with activities of daily living more 
nearly approximates a 40 percent rating under Diagnostic Code 
5200 by analogy.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's left 
shoulder disability.  The Board observes that a 40 percent 
rating under diagnostic codes pertinent to rating 
disabilities of the shoulder and arm is the highest 
assignable evaluation without evidence of nonunion of the 
humerus or loss of head of the humerus.  In this regard, the 
December 2004 VA examiner found that there was no impairment 
of the humerus manifested by fibrous union, nonunion, or loss 
of the head of the humerus.  Additionally, Diagnostic Codes 
5003 and 5010 pertain to the rating of arthritis.  As the 
record clearly demonstrates arthritis, as evidenced by X-ray 
findings, such diagnostic codes are for consideration; 
however, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint(s) involved and the veteran is already rated 
for limitation of arm motion under Diagnostic Codes 5203-5201 
and 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Additionally, the Board observes that the veteran has 
complained of neurologic symptoms at his March 2004 hearing; 
however, the objective medical evidence fails to document 
such symptoms.  Therefore, a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's left 
shoulder disability to warrant consideration of alternate 
rating codes.  

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  The record does not reflect frequent 
post-service hospitalizations for left shoulder complaints or 
show that such is unusually manifested.  There is no evidence 
that the veteran's left shoulder disability alone has 
rendered him unable to secure or follow a substantially 
gainful occupation.  The evidence of record shows that the 
veteran has not worked since the early 1970's; however, such 
unemployability is not due solely to his service-connected 
left shoulder disability.  In this regard, the Board observes 
that the veteran is a paraplegic and receives SSA disability 
benefits for a primary diagnosis of a disease of the spinal 
cord.  As such, the medical evidence shows that any objective 
manifestations of the veteran's left shoulder disability are 
exactly those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 40 percent rating for post-operative recurrent left (non-
dominant) shoulder dislocation with degenerative joint 
disease is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

*	The issues of entitlement to service connection for a 
bilateral wrist condition and PTSD and entitlement to a 
rating in excess of 10 percent for impetigo of the face 
with pseudosycosis barbae are remanded for the issuance 
of a statement of the case.

The Board notes that a September 2001 rating decision denied 
service connection for a bilateral wrist condition and 
entitlement to a rating in excess of 10 percent for impetigo 
of the face with pseudosycosis barbae.  Thereafter, in May 
2002, the veteran entered a notice of disagreement as to such 
denials.  Also, a March 2002 rating decision denied service 
connection for PTSD and, in June 2002, the veteran submitted 
a notice of disagreement as to the denial.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2005).  Thus, 
remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these issues will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, this case is REMANDED for the following:

A statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to service 
connection for a bilateral wrist 
condition and PTSD and entitlement to a 
rating in excess of 10 percent for 
impetigo of the face with pseudosycosis 
barbae must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


